DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 08/16/2022.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 9, 17 and dependent claims 3, 5-7, 11, 13-14,  to include new/old limitations in a form not previously presented necessitating new search and considerations. New claims 21 and 22 have been added, and claims 15-16 have been cancelled by the Applicant.

Claim Objections

Claim 1 objected to because of the following informalities:  
-- Generating -- should be -- generating -- in claim 1 line 3.
Appropriate correction is required.

Specification


The amended title of the invention is objected because of the following informalities:
-- DAG -- is abbreviated. It should be recited in the full form.
Appropriate correction is required.

The disclosure is objected to because of the following informalities: 
-- block 3021 -- in fig. 3-- is described as -- client as well as terminal -- in [0075].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following terms lack proper antecedent basis:
-- the task information -- in claim 2 line 2.

The following claim language is not clearly understood:


Claim 1 lines 13-14 recites “edge expression of the task directed acyclic graph comprise: a selective dependency relationship expression”. It is unclear what is being referred by “selective dependency relationship expression” (i.e. if the selective dependency relationship expression is a selected dependency operation based on certain criteria or any selected dependency relationship or select statement).

Claim 1 lines 22-24 recites “performing result of the target agent that performs the operation indicated by the target operator information”. It is unclear what is meant by performing result of the target agent (i.e. if the result is being processed and what kind of processing is being done.). It is also unclear what indicates if the task DAG is successfully executed or failed.

Claim 1 recites “server and another server” and later recites “the server”. It is unclear if particular server is referring to the first server (i.e. initial server) or another server (i.e. server acting as target agent for execution).
Claim 2 recites “in response to…, performing a subsequent…, based on whether the operation is indicated by the performing result of the target agent…”. It is unclear if the “performing subsequent operations” is in response to the determining or based on whether the operations indicated by the performing result … or both.
Claim 3 lines 9-10 recites “operator information-driven execution steps”. It is unclear what is being referred by the operator information-driven execution steps”.
Claim 7 recites “isomorphic operator group”. It is unclear what is being referred by the isomorphic operator group.
Claim 17 lines 1-5 recites “the server, comprising a hardware processor”. It is unclear if the server is part of transaction processing system or not.
Claim 17 recites operator information includes execution context without clearly reciting what constitutes the execution context for the operator and/or transaction.


Claims 9 and 17 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-7, 9-14, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhuri (US 2006/0080285 A1)  in view of Tian et al. (US 2014/0310259 A1, hereafter Tian) and further in view of Li et al. (US 2018/0075158 A1, hereafter Li).
Chowdhuri and Tian were cited in the last office action.

As per claim 1, Chowdhuri teaches the invention substantially as claimed including a transaction processing method ([0011] transaction processing environment), the method comprising: 
Generating by a server, in response to receiving a transaction processing request sent by a user terminal (fig 3 client 310 server 330 [0083] clients issue one or more SQL commands to the server), a task directed acyclic graph corresponding to a transaction indicated by the transaction processing request ([0084] the SQL statements are passed to the parser 361 which converts the statements into a query tree --a binary tree data structure i.e. DAG), wherein a series of operations is to be performed for processing the transaction indicated by the transaction processing request ([0096] - [0101] query example [0106] fig. 4 serial operator tree, structure complex queries, scan iterator 401 402 hash join 403 group by 404 sort 405), wherein the task directed acyclic graph comprises nodes and edge expressions ([0155] fig. 10A operator tree 1000 nodes 1001-1012 [0154] edges, pipelines and precedence constraints [0156] fig. pipelines 10B T1-T6 i.e. edge), each node is associated with one or more pieces of operator information ([0155] scan nodes, sort nodes, merge join nodes, hash join  nodes) and the operator information is used to represent at least one operation to be performed for processing the transaction indicated by the transaction processing request ([0106] fig. 4 operator tree 400 structure complex queries, tables, scanned by scan iterators, hash join iterators, matched, grouping operators i.e. group by, sort iterator, sort the results), wherein each edge expression is used to represent a dependency relationship between operations indicated by pieces of operator information ([0154] edges, pipelined and precedence constraints [0156] pipelines T1-T6, dependencies, execution sequences ); wherein the edge expressions of the task directed acyclic graph comprise: a selective dependency relationship expression ([0154] edges, pipelines and precedence constraints [0156] fig. 10B pipelines share certain dependencies in its execution sequence T1-T6 i.e. edge ); and 
selecting by the server, according to the dependency relationships indicated by the edge expressions of the task directed acyclic graph, a piece of operator information as target operator information from the task directed acyclic graph, and performing following operator information-driven execution steps ([0013] schedule, execution, operators [0014] scheduler, adjusting, operators, resource available [0015] schedule execution of each operator tree [0138] scheduler, best operator tree with its schedule [0142] schedule generation process, each operator tree, fig 7B construct pipeline dependency tree 708 distribute resource vector for exchange operator 709 711 712-yes return best schedule 715): 
sending, by the server, the target operator information to another server serving as a target agent ([0142] total available resources, sever, for a given query fig. 7B schedule set of pipelines by calling pipeline scheduling function 711 [0111] fig. 5 parallelizing join operation, operator hash joins, executed in parallel by three threads 505-507 [0112] substitute threads for servers [0155] operator tree, scan/sort/join nodes), so that the target agent performs an operation indicated by the target operator information ([0086] fig. 3 query, executable form for execution by the execution unit 369 server 330); 
determining, by the server, whether a task indicated by the task directed acyclic graph is successfully executed based on a performing result of the target agent that performs the operation indicated by the target operator information ([0111] fig. 5 parallelizing join operation, operator hash joins, executed in parallel by three threads 505-507 [0112] substitute threads for servers [0086] fig. 3 query, executable form for execution by the execution unit 369 server 330 [0106] results); and sending3Application No. 16/891,810 Reply to Office Action Dated May 16, 2022 information representing whether the transaction processing request is successfully executed to the user terminal (fig. 3 client 310 terminal 311 query result server 330).  

Chowdhury doesn’t specifically teach task directed acyclic graph (although tree taught by Chowdhury is a directed acyclic graph), sending the target operator information to another server serving as target agent,  determining, by the server, whether a task indicated by the task directed acyclic graph is successfully executed based on a performing result.


Tian, however, teaches task directed acyclic graph ([0028] fig. 2 query plan tree, node, query operator), sending the target operator information to another server serving as target agent ([0005] distributed query processing, distributed manner, plurality of processing nodes [0032] cluster management server, schedule, query plan, execution, across, execution engines 106 processing noes 102),  determining, by the server, whether a task indicated by the task directed acyclic graph is successfully executed based on a performing result of the target agent that performs the operation indicated by the target operator information ([0024] schedule, execution engine, one query operator, collect query results, return result to the requestor [0038] final result, transmitting the results to the cluster management server 112 [0046] snap shot, loaded, initiate execution of a new instance, previously running on failed processing node [0047] logic for detecting the horizon of a failure event [0053] cluster management server, detect, failure, processing node, during the execution of query plan).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of cited analogous (Chowdhuri [0005] Tian [0005]) prior arts of Chowdhuri with the teachings of Tian of query plan tree, distributing query operator to different processing nodes, collecting query results, transmitting result to the server including detecting processing node failures and failure events to improve efficiency and allow task directed graph, sending the target operator information to another server serving as target agent, determining, by the server, whether a task indicated by the task directed acyclic graph is successfully executed based on a performing result to the method of Chowdhuri as in the instant invention.
Chowdhury and Tian, in combination, do not specifically teach task directed acyclic graph (although tree taught by Chowdhury as well as Tia is a directed acyclic graph).
Li, however, teaches task directed acyclic graph ([0023] fig. 4A directed acyclic graph DAG), wherein the task directed acyclic graph comprises nodes and edge expressions ([0023] fig 4 DAG 330 node 415 directed edges 425), each node is associated with one or more pieces of operator information ([0023] fig. 4A DAG 330 service, represented by node 415 [0018] service, include process, operation, function, instruction, computation, method) and, wherein each edge expression is used to represent a dependency relationship between operations indicated by pieces of operator information ([0023] fig. 4A DAG 330 edge 425 dependency relationship between two services represented as edge 425).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of cited analogous (Chowdhuri [0005] Tian [0005]) prior arts of Chowdhuri and Tian with the teachings of Li of service dependency graph as directed acyclic graph comprising node representing services and edge representing dependency among the services to improve efficiency and allow task directed acyclic graph to the method of Chowdhuri and Tian as in the instant invention. the combination would have been obvious because using directed acyclic graph taught by Li to substitute the tree taught by the combination of Chowdhury and Tian as in the instant invention with reasonable expectation of success.

As per claim 2, Tian teaches  the method further comprises: 30
in response to determining that the task indicated by the task information is not successfully executed (fig. 8 detect failure of processing node 802), performing a subsequent operation associated with the 3620A10809US operation indicated by the target operator information ([0055] new join operator to begin execution from the last snapshot), based on whether the operation indicated by the performing result of the target agent is successfully performed (fig. 8 detect failure of processing node 802).  

As per claim 3, Chowdhuri teaches wherein the performing the 5subsequent operation associated with the operation indicated by the target operator information, based on whether the operation indicated by the performing result of the target agent is successfully performed (0103] inter-operator, pipelined, data, join operation, piped to the grouping  operation [0105] operators, tree structure [0106] serial operator tree), comprises: 
in response to determining that the operation indicated 10by the performing result of the target agent is successfully performed ([0106] serial operator tree, tables, scanned, result, sent, hash join, then grouping operation, sort the result), re-selecting, by the server, according to the dependency relationships indicated by the edge expressions of the task directed acyclic graph, another piece of operator information from the task information as new target operator information ([0106] tables scanned, result, sent, hash join, grouping operation sort operation [0138] set of operator trees, resource vectors fig 7A-B 701 707 pipeline dependency tree 708 [0013] schedule, execution, operators [0103] inter-operator, pipelined [0106] serial operator tree) and 15continuing to perform the operator information-driven execution steps ([0106] serial operator tree, join, hash, sort [0158] dependent pipelines, scheduling pipelines).  
Li teaches remaining claim elements of task directed acyclic graph ([0023] fig. 4A directed acyclic graph DAG node 415 directed edges 425).


As per claim 4, Tian teaches wherein the performing the subsequent operation associated with the operation indicated by the target operator information, based on 20whether the operation indicated by the performing result of the target agent is successfully performed, comprises: 
in response to determining that the operation indicated by the performing result of the target agent is not successfully performed (fig. 8 detect failure of processing node 802), acquiring rollback task 25information corresponding to the task information ([0047] rollback to same snapshot, point at which rollback of a particular query operator no longer affects the work already performed [0055] identify query operators affected, failed processing node); and 
executing a rollback task indicated by the rollback task information ([0055] rollback, affected query to that snapshot).  

As per claim 5, Tian teaches wherein the sending the target operator information to a target agent, comprises: 30
selecting agent having agent-type information matching the task information from a preset agent set, to generate a quasi-target agent 3720A10809USset, wherein each agent is a server and is associated with agent-type information ([0033] fig. 3 one-to-one mapping between query operators and execution engines operator join 206 aggr1 208 aggr2 210 execution engines 106 (1-5) processing nodes102(1-5) [0021] heterogeneous commodity machines e.g. desktop computers), and the agent-type information comprises at least one of: 
an identifier of a task namespace to which the agent belongs or version 5information of the agent, and the task namespace corresponds a type of the at least one operation performed for processing the transaction indicated by the transaction processing request (fig. 3 execution engine 106 join/aggr1/aggr2 operator 206); and 
determining the target agent from the quasi-target 10agent set, based on a load balance condition ([0019] query operator motion can enable dynamic load balancing between processing nodes, processing nodes, split off, work, another processing node, load the state, take over processing of the split portion).  

As per claim 6, Chowdhury teaches wherein the operator metadata includes: a name of the operator and a version of the operator ([0053] operator e.g. scan, sort-merge join, nested loop join [0054] physical property, operator [0010] operator selection, projection, join [0062] SQL, version).

As per claim 7, Li teaches wherein node information of a node in the nodes of the task directed acyclic graph comprises isomorphic operator group information (fig. 4A DAG 330 fig. 4B topological order 460 [0025] topological order 460 {D, C, B, A} {C, D, B, A} ), and the isomorphic operator group information comprises a number of isomorphic operators in an isomorphic operator group represented by the isomorphic operator group information ([0025] topological order 460 {D, C, B, A} {C, D, B, A}).


Claim 20 recites a non-transitory computer readable medium, storing a computer program thereon, wherein the program, when 20executed by a processor, cause the processor to implement the method according to claim 1. Therefore, it is rejected for the same rational.

As per claim 21, Li teaches wherein edge expressions of the task directed acyclic graph ([0023] fig. 4A directed acyclic graph DAG) further comprise: 
a mandatory dependency relationship expression ([0025] fig. 4B correct topological order 460 [0106] serial operator tree scan/join/sort operator i.e. mandatory [0142] operator tree, pipeline dependency tree).  
As per claim 22, Li teaches wherein the mandatory dependency relationship is used to represent that a downstream node is executed in response to determining that an execution of an operation indicated by an upstream node ends and succeeds ([0025] fig. 4B topological ordering 460 correct evaluation order [0026] determined dependency, call sequence), and the selective dependency relationship is used to represent that a downstream node is executed in response to determining that the execution of the operation indicated by the upstream node ends ([0025] topological ordering [0026] determined dependency, call sequence, sequence may include calling certain services prior to other services).


Claim 9 recites an apparatus for processing a transaction, the apparatus 3820A10809US comprising: 
at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least 5one processor to perform operations, the operations comprising steps similar to method claim 1. Therefore, it is rejected for the same rational.
 

Claim 10 recites the apparatus according to claim 9, wherein the operations further comprise the steps similar to method claim 2. Therefore, it is rejected for the same rational.
Claim 11 recites the apparatus according to claim 10, comprising the steps similar to method claim 3. Therefore, it is rejected for the same rational.

Claim 12 recites the apparatus according to claim 10, comprising the steps similar to method claim 4. Therefore, it is rejected for the same rational.

30Claim 13 recites the apparatus according to claim 9, comprising steps similar to claim 5. Therefore, it is rejected for the same rational.

Claim 14 recites the apparatus according to claim 9, comprising steps similar to claim 6. Therefore, it is rejected for the same rational.

4120A10809US
As per claim 17, Chowdhuri teaches the invention substantially as claimed including a transaction processing system ([0011] transaction processing environments), the system comprising: 
a user terminal, configured to send a transaction processing request to a server ([0084] fig. 3 terminal 311 sql  statements/queries, received from the clients 310 processed by engine 360 of the server 340 ); 
a target agent, configured to receive operator information sent by the server ([0086] fig. 3 query, executable form for execution by the execution unit 368), the operator information being used to represent at least one operation to be performed for processing a transaction ([0084] query execution plan, query tree, components of the query [0096]-[0102] query example) indicated by the transaction processing request sent by the user terminal ([0084] fig. 3 terminal 311 sql  statements/queries, received from the client 310 processed by engine 360 of the server 340); 
perform the operation indicated by the operator information to generate a performing result ([0106] fig. 4 401- 405 results); and 
8Application No. 16/891,810 Reply to Office Action Dated May 16, 2022the server, comprising a hardware processor  (fig. 3 server 330 execution unit 369 [0124] resource, CPU) and configured to
generate, in response to receiving a transaction processing request sent by a user terminal (fig 3 client 310 server 330 [0083] clients issue one or more SQL commands to the server), a task directed acyclic graph corresponding to a transaction indicated by the transaction processing request ([0084] the SQL statements are passed to the parser 361 which converts the statements into a query tree --a binary tree data structure i.e. DAG), wherein a series of operations is to be performed for processing the transaction indicated by the transaction processing request ([0096] - [0101] query example [0106] fig. 4 serial operator tree, structure complex queries, scan iterator 401 402 hash join 403 group by 404 sort 405), wherein the task directed acyclic graph comprises nodes and edge expressions ([0155] fig. 10A operator tree 1000 nodes 1001-1012 [0154] edges, pipelines and precedence constraints [0156] fig. pipelines 10B T1-T6 i.e. edge), each node is associated with one or more pieces of operator information ([0155] scan nodes, sort nodes, merge join nodes, hash join  nodes) and the operator information includes operator metadata ([0053] operator e.g. scan, sort-merge join, nested loop join [0054] physical property, operator [0010] operator selection, projection, join) and execution context ([0010] specific implementations of the algebraic operator selection, projection, join, optimizer, adequate execution plan from a search space), the operator information is used to represent at least one operation to be performed for processing the transaction indicated by the transaction processing request ([0106] fig. 4 operator tree 400 structure complex queries, tables, scanned by scan iterators, hash join iterators, matched, grouping operators i.e. group by, sort iterator, sort the results), wherein each edge expression is used to represent a dependency relationship between operations indicated by pieces of operator information ([0154] edges, pipelined and precedence constraints [0156] pipelines T1-T6, dependencies, execution sequences ); wherein the edge expressions of the task directed acyclic graph comprise: a selective dependency relationship expression ([0154] edges, pipelines and precedence constraints [0156] fig. 10B pipelines share certain dependencies in its execution sequence T1-T6 i.e. edge ); and 
select, according to the dependency relationships indicated by the edge expressions of the task directed acyclic graph, a piece of operator information as target operator information from the task directed acyclic graph, and performing following operator information-driven execution steps ([0013] schedule, execution, operators [0014] scheduler, adjusting, operators, resource available [0015] schedule execution of each operator tree [0138] scheduler, best operator tree with its schedule [0142] schedule generation process, each operator tree, fig 7B construct pipeline dependency tree 708 distribute resource vector for exchange operator 709 711 712-yes return best schedule 715): 
sending the target operator information to another server serving as a target agent ([0142] total available resources, sever, for a given query fig. 7B schedule set of pipelines by calling pipeline scheduling function 711 [0111] fig. 5 parallelizing join operation, operator hash joins, executed in parallel by three threads 505-507 [0112] substitute threads for servers [0155] operator tree, scan/sort/join nodes), so that the target agent performs an operation indicated by the target operator information ([0086] fig. 3 query, executable form for execution by the execution unit 369 server 330); 
determining whether a task indicated by the task directed acyclic graph is successfully executed based on a performing result of the target agent that performs the operation indicated by the target operator information ([0111] fig. 5 parallelizing join operation, operator hash joins, executed in parallel by three threads 505-507 [0112] substitute threads for servers [0086] fig. 3 query, executable form for execution by the execution unit 369 server 330 [0106] results); and sending3Application No. 16/891,810 Reply to Office Action Dated May 16, 2022 information representing whether the transaction processing request is successfully executed to the user terminal (fig. 3 client 310 terminal 311 query result server 330).  

Chowdhury doesn’t specifically teach task directed acyclic graph (although tree taught by Chowdhury is a directed acyclic graph), sending the target operator information to another server serving as target agent,  determining, by the server, whether a task indicated by the task directed acyclic graph is successfully executed based on a performing result.


Tian, however, teaches task directed acyclic graph ([0028] fig. 2 query plan tree, node, query operator), sending the target operator information to another server serving as target agent ([0005] distributed query processing, distributed manner, plurality of processing nodes [0032] cluster management server, schedule, query plan, execution, across, execution engines 106 processing noes 102),  determining, by the server, whether a task indicated by the task directed acyclic graph is successfully executed based on a performing result of the target agent that performs the operation indicated by the target operator information ([0024] schedule, execution engine, one query operator, collect query results, return result to the requestor [0038] final result, transmitting the results to the cluster management server 112 [0046] snap shot, loaded, initiate execution of a new instance, previously running on failed processing node [0047] logic for detecting the horizon of a failure event [0053] cluster management server, detect, failure, processing node, during the execution of query plan).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of cited analogous (Chowdhuri [0005] Tian [0005]) prior arts of Chowdhuri with the teachings of Tian of query plan tree, distributing query operator to different processing nodes, collecting query results, transmitting result to the server including detecting processing node failures and failure events to improve efficiency and allow task directed graph, sending the target operator information to another server serving as target agent, determining, by the server, whether a task indicated by the task directed acyclic graph is successfully executed based on a performing result to the method of Chowdhuri as in the instant invention.
Chowdhury and Tian, in combination, do not specifically teach task directed acyclic graph (although tree taught by Chowdhury as well as Tia is a directed acyclic graph).
Li, however, teaches task directed acyclic graph ([0023] fig. 4A directed acyclic graph DAG), wherein the task directed acyclic graph comprises nodes and edge expressions ([0023] fig 4 DAG 330 node 415 directed edges 425), each node is associated with one or more pieces of operator information ([0023] fig. 4A DAG 330 service, represented by node 415 [0018] service, include process, operation, function, instruction, computation, method) and, wherein each edge expression is used to represent a dependency relationship between operations indicated by pieces of operator information ([0023] fig. 4A DAG 330 edge 425 dependency relationship between two services represented as edge 425).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of cited analogous (Chowdhuri [0005] Tian [0005]) prior arts of Chowdhuri and Tian with the teachings of Li of service dependency graph as directed acyclic graph comprising node representing services and edge representing dependency among the services to improve efficiency and allow task directed acyclic graph to the method of Chowdhuri and Tian as in the instant invention. the combination would have been obvious because using directed acyclic graph taught by Li to substitute the tree taught by the combination of Chowdhury and Tian as in the instant invention with reasonable expectation of success.

Claim 19 recites the system according to claim 17, wherein the server is further configured to perform steps similar to method claim 2. Therefore, it is rejected for the same rational.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhuri  in view of Tian and further in view of Li, as applied to above claims, and further in view of Cao Minh et al. (US 2014/0258223 A1, hereafter Cao Minh).
Cao Minh was cited in the last office action.

As per claim 8, Tian teaches the method further comprises: 
based on a distributed protocol, in response to determining that 30the task indicated by the task information is successfully executed ([0017] distributed query processing [0024] execution engine, completed, query operator processing, collect query and return the results to the requestor).
  	Chowdhuri, Tian and Li, in combination, do not specifically teach using write-ahead logging for synchronization.

	Cao Minh, however, teaches using write-ahead logging for synchronization ([0003] transaction, write ahead logging, synchronization, commit operations [0023] ).

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of cited analogous (Chowdhuri [0005] Tian [0005]) prior arts of Chowdhuri, Tian and Li with the teachings of Cao Minh of write ahead logging with synchronized commit operations to improve efficiency (Chowdhuri [0012] Tian [0004] Cao Minh [0002]) and allow using write-ahead logging for synchronization to the method of Chowdhuri, Tian and Li as in the instant invention.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhuri  in view of Tian and further in view of Li, as applied to above claims, and further in view of Deshmukh et al. (US 2012/0042030 A1, hereafter Deshmukh).

As per claim 18, Tian teaches wherein the target agent 5and the server use a heartbeat mechanism to renew a lease term, and a period corresponding a lease of the target agent matches a period corresponding to a lease of the server, to prevent misjudgment of a result of a detection on the target agent (fig. 3 cluster management server 112 processing node 102 ).  
Chowdhuri, Tian and Li, in combination, do not specifically teach agent and server use a heartbeat mechanism to renew a lease term, and a period corresponding a lease of the target agent matches a period corresponding to a lease of the server, to prevent misjudgment of a result of a detection on the target agent.
Deshmukh, however, teaches agent and server use a heartbeat mechanism to renew a lease term (fig 1B master component 150 slave component 134 [0014] heartbeat protocol [0051] heartbeat request, renew lease), and a period corresponding a lease of the target agent matches a period corresponding to a lease of the server, to prevent misjudgment of a result of a detection on the target agent ([0053] lease periods, slave, master, same).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of cited analogous prior arts of Chowdhuri, Tian and Li with the teachings of Deshmukh of renew lease upon heartbeat request and lease period being same for master and slave to improve efficiency and allow agent and server use a heartbeat mechanism to renew a lease term, and a period corresponding a lease of the target agent matches a period corresponding to a lease of the server, to prevent misjudgment of a result of a detection on the target agent to the method of Chowdhuri, Tian and Li as in the instant invention.
Response to Arguments

Some of the previous objection to the specification have been withdrawn. However, some are maintained.
Some of the previous objection under 112 (b) have been withdrawn. However, some are maintained.
The previous 35 USC 101 rejections have been withdrawn.
Applicant argument filed on 08/16/2022 is moot in view of new grounds of rejections.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ankireddipally et al. (US 7,661,106 B1) teaches distributed transaction processing system.
De Smet (US 10,971,950 B2) teaches persistent annotation of syntax graphs for code optimization.
Faerber et al. (US 2014/0122452 A1) teaches unified table query processing.
Thornhill et al. (US 11,080,121 B2) teaches generating runbooks for problem events.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195